               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                   CIVIL CASE NO. 1:20-cv-00177-MR
            CRIMINAL CASE NO. 1:19-cr-00021-MR-WCM-1


PATRICIA GEORGE JENKINS,        )
                                )
              Petitioner,       )
                                )
vs.                             )
                                )
UNITED STATES OF AMERICA,       )                      MEMORANDUM OF
                                )                      DECISION AND ORDER
              Respondent.       )
_______________________________ )

      THIS MATTER is before the Court on Petitioner’s Motion under 28

U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in

Federal Custody. [Doc. 1].

I.    BACKGROUND

      Petitioner was charged in a Bill of Information with possession with

intent to distribute a mixture and substance containing a detectable amount

of methamphetamine in violation of 21 U.S.C. § 841(a)(1).1 [Criminal Case

No. 1:19-cr-00021-MR-WCM-1 (“CR”), CR Doc. 1].




1 Petitioner pleaded guilty as charged the Bill of Information in exchange for the
Government’s dismissal of the Bill of Indictment filed in Criminal Case No. 1:18-cr-00133-
1. [CR Doc. 3].


         Case 1:20-cv-00177-MR Document 2 Filed 07/13/20 Page 1 of 14
        Petitioner signed a written Plea Agreement in which she admitted to

being guilty as charged and acknowledged: her minimum and maximum

sentencing exposure; that the sentence had not yet been determined and an

advisory guideline sentence would be calculated; that the sentence, up to

the statutory maximum, would be determined at the Court’s sole discretion;

and that she would not be able to withdraw the plea as a result of the

sentence imposed. [CR Doc. 3 at 1-2]. In the Plea Agreement, the parties

agreed to jointly recommend: the amount of a mixture and substance

containing methamphetamine that was known to or reasonably foreseeable

by Petitioner was a total of 28.1 grams of 99% purity for a total amount of

actual or pure methamphetamine of 27.8 grams; that the entry of the plea

was timely; that if the Court determined from Petitioner’s criminal history that

she qualified as a career offender or an armed career criminal, such

provisions may be used in determining the sentence; either party may argue

their    respective    positions   regarding      any   other    specific   offense

characteristics,      cross-references,       special   instructions,   reductions,

enhancements, departures and adjustments to the offense level; and that

either party may seek a departure or variance from the applicable guideline

range. [Id. at 2]. Petitioner expressly agreed to waive her appellate and




                                          2

          Case 1:20-cv-00177-MR Document 2 Filed 07/13/20 Page 2 of 14
post-conviction rights except for claims of ineffective assistance of counsel

and prosecutorial misconduct. [Id. at 4].

      A Rule 11 hearing was held before Magistrate Judge W. Carleton

Metcalf on March 1, 2019. [CR Doc. 19]. Petitioner stated that she and

counsel had reviewed the Bill of Information and the Plea Agreement

together. [Id. at 24]. Judge Metcalf read aloud the Bill of Information and

the statute to which Petitioner was pleading guilty, explained the elements of

the offense, and advised Petitioner of her potential sentencing exposure. [Id.

at 25-27]. Petitioner stated that she understood the charges against her,

including the maximum and minimum penalties and the elements of the

offense. [Id. Doc. 27]. Petitioner agreed that counsel had discussed the

sentencing guidelines with her and that she understood the Court could

impose any sentence within the statutory limits and that her sentence may

be lower or higher than the guidelines range. [Id. at 29-30]. She stated that

she understood that the plea would be binding even if the sentence was more

severe than she expected. [Id. at 30-31]. Petitioner confirmed that by

pleading guilty, she was waiving the right to plead not guilty, the right to have

a speedy trial before a jury with the assistance of counsel, the right to

summon witnesses to testify on her behalf, the right to confront witnesses

against her, and the right to receive the presumption of innocence. [Id. at


                                       3

        Case 1:20-cv-00177-MR Document 2 Filed 07/13/20 Page 3 of 14
32]. Petitioner further stated that her plea was freely and voluntarily entered

with a full understanding of what she was doing, that she was not promised

anything other than the promises contained in the Plea Agreement, and that

she was not threatened or in any way forced to enter the plea agreement

against her wishes. [Id. at 33, 41-42]. Petitioner acknowledged that she

knowingly and willingly accepted the Plea Agreement’s limitation on the right

to appeal and file post-conviction proceedings. [Id. at 45-46]. Petitioner

confirmed that she had ample time to discuss possible defenses with counsel

and was entirely satisfied with counsel’s services. [Id. at 46].

      In support of Petitioner’s guilty plea, the parties submitted a written

Amended Factual Basis that sets forth the following information:

            On June 5, 2018, officers with the Cherokee Indian Police
      Department (CIPD) were conducting a driver’s license
      checkpoint at the intersection of Goose Creek Road and
      Highway 19 in Swain County within the Western District of North
      Carolina. Sgt. Wahnetah Toineeta observed a green pickup
      truck being operated by Timothy MCCOY approach and pull off
      into the public vehicular area of Jackson’s Grocery at 2054
      Birdtown Road. Toineeta had several encounters with MCCOY
      over the years and knew he did not have a license, but when she
      approached she asked anyway when MCCOY had acquired a
      driver’s license. MCCOY stated that he did not have one and
      presented an identification card. Sgt. Toineeta also [ran] the
      truck’s license plate and found it came back to MCCOY’s
      passenger, Patricia George JENKINS. She did not have a
      license either.

           Neither individual had active warrants, but Sgt. Toineeta
      smelled marijuana coming from inside the vehicle. She also
                                       4

        Case 1:20-cv-00177-MR Document 2 Filed 07/13/20 Page 4 of 14
observed JENKINS keeping her left arm tucked beside her with
her arm over her stomach area. Sgt. Toineeta went to her patrol
car to begin writing a citation but also called Sgt. John P. Taylor
to run his K-9 around the vehicle. Sgt. Toineeta was writing the
citation when Sgt. Taylor made contact with MCCOY. Sgt. Taylor
instructed the occupants to roll up their windows and deployed
his K-9. The dog alerted. MCCOY and JENKINS were removed
from the truck and were handcuffed so that Sgt. Toineeta could
finish the citation and Sgt. Taylor could search the truck. When
JENKINS got out of the truck the K-9 lunged back towards the
truck.

       MCCOY and JENKINS were told they were merely being
detained at that point, not arrested. Sgt. Taylor found an
envelope with a large quantity of money. JENKINS claimed it
and Sgt. Taylor said he would let her hold it while he continued
searching. Sgt. Toineeta placed the envelope in JENKINS’s
back pocket and finished writing a driving while license revoked
citation for tribal court. She explained that to MCCOY and told
him the date and time of his first court appearance for that
charge.

       Sgt. Toineeta then approached the driver’s side to assist
Sgt. Taylor with the search of the trunk. She noted a burnt
marijuana cigarette inside the vehicle and a shotgun on the
back seat. MCCOY was asked about the shotgun and he said
it was his. Sgt. Toineeta then walked back to MCCOY and
JENKINS and told them then that due to the marijuana cigarette
being found, both were going to be searched for controlled
substances. JENKINS stated that they had let “Hawk” borrow
the truck and he must have left them there.

      JENKINS was searched first. When Sgt. Toineeta began
searching the lower half of her body, JENKINS acted
suspiciously – she barely moved her feet apart, her breathing
became heavier, she began to fidget, etc. Along the front pelvic
area Sgt. Toineeta felt a mass with defined corners. JENKINS
said that she found it. Sgt. Toineeta removed a Camel cigarettes
pack and inside was a crystal substance. MCCOY stated the
substance was his. It was the intent of JENKINS to return the
                                5

  Case 1:20-cv-00177-MR Document 2 Filed 07/13/20 Page 5 of 14
     controlled substance found on her person to MCCOY at a later
     time.

            When MCCOY was searched officers found two pipes, an
     orange plastic container holding a plastic baggie with a crystal-
     like substance, and a large quantity of cash.

            Sgt. Taylor’s search of the vehicle found a tan backpack.
     When he opened it he located a black pistol with rounds in the
     magazine. He cleared it and made it safe. MCCOY claimed the
     pistol as well. Sgt. Toineeta told JENKINS that the money they
     had found would be seized due to the drug possession.
     JENKINS contradicted her earlier statement that the money was
     her[s] … by saying that the money was not hers. She wanted it
     given to her sister, who was coming to pick up the truck. Later,
     when Sgt. Toineeta began counting the money, she found
     JENKINS’s identification inside the envelope.…

          On June 6, 2018, CIPD Detectives C. McKinney and M.
     Shiver interviewed MCCOY pursuant to a Miranda waiver.
     MCCOY stated that when they saw the blue lights at the
     checkpoint JENKINS aided and abetted his crime in part when
     she placed a cigarette pack containing an ounce of
     methamphetamine in her pants pocket. … MCCOY claimed
     ownership of both firearms found. He stated that he has used
     methamphetamine for approximately ten years and that he and
     JENKINS smoke a gram a day. He also said that both he and
     JENKINS smoke marijuana.

           MCCOY       told    the   detectives    that   he     sells
     methamphetamine to support his addiction to the substance. He
     described for detectives the quantities he buys and sells as well
     as his supplier, as well as additional information about drug
     dealing in the Cherokee area….

[CR Doc. 5 at 1-3] (emphasis added).

     Petitioner certified that the Amended Factual Basis was true and

accurate and that, if the matter had proceeded to trial, the Government would
                                     6

        Case 1:20-cv-00177-MR Document 2 Filed 07/13/20 Page 6 of 14
have been able to prove each of the statements in the Amended Factual

Basis beyond a reasonable doubt. [CR Doc. 10].

         The presentence investigation report (“PSR”) identified Petitioner’s

base offense level as 26 based on the amount of actual methamphetamine

for which she was responsible. [CR Doc. 14 at ¶ 26]. Two levels were added

because Petitioner possessed a dangerous weapon during the offense. [Id.

at ¶ 27].      Three levels were deducted for acceptance of responsibility,

resulting in a total offense level of 25. [Id. at ¶¶ 33-35]. Petitioner had two

criminal history points and a criminal history category of II. [Id. at ¶ 61]. The

resulting advisory guidelines range was 63 to 78 months’ imprisonment

followed by three years of supervised release. [Id. at ¶¶ 105, 108].

         Petitioner stated at the sentencing hearing on September 19, 2019 that

her statements at the Rule 11 hearing were true and correct and that she

would answer the questions the same if asked again. [CR Doc. 18 at 4]. The

Court sentenced Petitioner to 63 months’ imprisonment followed by three

years of supervised release. [CR Doc. 16]. The Judgment was entered on

September 24, 2019. [Id.]. Petitioner did not appeal.

         Petitioner filed the instant pro se Motion to Vacate pursuant to 28

U.S.C. § 2255 on July 1, 2020.2               Petitioner argues that counsel was


2   Houston v. Lack, 487 U.S. 266, 276 (1988) (establishing the prison mailbox rule); Rule
                                             7

           Case 1:20-cv-00177-MR Document 2 Filed 07/13/20 Page 7 of 14
ineffective for failing to object to the two-point enhancement pursuant to U.S.

Sentencing Guidelines § 2D1.1(b)(1).               In her motion, Petitioner further

requests discovery and an evidentiary hearing.3

II.    SECTION 2255 STANDARD OF REVIEW

       A federal prisoner claiming that his “sentence was imposed in violation

of the Constitution or the laws of the United States, or that the court was

without jurisdiction to impose such sentence, or that the sentence was in

excess of the maximum authorized by law, or is otherwise subject to

collateral attack, may move the court which imposed the sentence to vacate,

set aside or correct the sentence.” 28 U.S.C. § 2255(a).

       Rule 4(b) of the Rules Governing Section 2255 Proceedings provides

that courts are to promptly examine motions to vacate, along with “any

attached exhibits and the record of prior proceedings …” in order to

determine whether the petitioner is entitled to any relief on the claims set

forth therein. After examining the record in this matter, the Court finds that

the arguments presented by Petitioner can be resolved without an


3(d), 28 U.S.C. foll. § 2255 (addressing inmate filings).

3 Specifically, Petitioner seeks to depose trial counsel Selena A. King to ask her “the
reasons for her failures” and to present her own testimony, King’s testimony, “additional
evidence,” and legal argument at an evidentiary hearing. [Doc. 1 at 11-12]. A § 2255
petitioner seeking discovery must demonstrate “good cause” for that request. Rule 6(a),
28 U.S.C. foll. § 2255. The Court finds that Petitioner’s request for discovery is not
supported by good cause, and it is therefore denied.
                                             8

         Case 1:20-cv-00177-MR Document 2 Filed 07/13/20 Page 8 of 14
evidentiary hearing based on the record and governing case law.          See

Raines v. United States, 423 F.2d 526, 529 (4th Cir. 1970).

III.   DISCUSSION

       The Sixth Amendment to the U.S. Constitution guarantees that in all

criminal prosecutions, the accused has the right to the assistance of counsel

for his defense. See U.S. Const. Amend. VI. To show ineffective assistance

of counsel, a petitioner must first establish deficient performance by counsel

and, second, that the deficient performance prejudiced her. See Strickland

v. Washington, 466 U.S. 668, 687-88 (1984). The deficiency prong turns on

whether “counsel’s representation fell below an objective standard of

reasonableness ... under prevailing professional norms.” Id. at 688.        A

reviewing court “must apply a ‘strong presumption’ that counsel's

representation was within the ‘wide range’ of reasonable professional

assistance.”   Harrington v. Richter, 562 U.S. 86, 104 (2011) (quoting

Strickland, 466 U.S. at 689). The prejudice prong inquires into whether

counsel’s deficiency affected the judgment. See Strickland, 466 U.S. at 691.

A petitioner must demonstrate “a reasonable probability that, but for

counsel's unprofessional errors, the result of the proceeding would have

been different.    A reasonable probability is a probability sufficient to

undermine confidence in the outcome.” Id. at 694. The petitioner “bears the


                                      9

         Case 1:20-cv-00177-MR Document 2 Filed 07/13/20 Page 9 of 14
burden of affirmatively proving prejudice.” Bowie v. Branker, 512 F.3d 112,

120 (4th Cir. 2008). If the petitioner fails to meet this burden, a reviewing

court need not even consider the performance prong. Strickland, 466 U.S.

at 670.

      U.S. Sentencing Guidelines Section 2D1.1(b) identifies several

“Specific Offense Characteristics” that, when applicable, warrant an

enhancement to the offense level. The specific offense characteristic at

issue in the instant case provides that, “[i]f a dangerous weapon (including a

firearm) was possessed,” the sentencing court is to “increase by 2 levels” the

offense level. U.S.S.G. § 2D1.1(b)(1) (2018). The weapon enhancement

“should be applied if the weapon was present, unless it is clearly improbable

that the weapon was connected with the offense.” U.S.S.G. 2D1.1 app. n.

11(A). Thus, for the enhancement to apply, the government carries the initial

burden of “proving possession of a weapon in connection with drug activities”

by a preponderance of the evidence. United States v. Manigan, 592 F.3d

621, 632 n.8 (4th Cir. 2010). The government must prove that “the weapon

was possessed in connection with drug activity that was part of the same

course of conduct or common scheme as the offense of conviction.”

Manigan, 592 F.3d at 628-29 (quoting United States v. McAllister, 272 F.3d

228, 233-34 (4th Cir. 2001)).     The government does not need to prove


                                       10

          Case 1:20-cv-00177-MR Document 2 Filed 07/13/20 Page 10 of 14
“precisely concurrent act,” such as “a gun in hand while in the act of storing

drugs.”     United States v. Johnson, 943 F.2d 383, 386 (4th Cir. 1991).

However, it must at least prove “a temporal and spatial relation” linking “the

weapon, the drug activity, and the defendant.” United States v. Bolton, 858

F.3d 905 (4th Cir. 2017) (quoting United States v. Clark, 415 F.3d 1234, 1241

(10th Cir. 2005)). “Proof of constructive possession of the dangerous weapon

is sufficient, and the government is entitled to rely on circumstantial evidence

to carry its burden.” Manigan, 592 F.3d at 629. It is the defendant’s burden

to show that a connection between her possession of a firearm and her

narcotic offense is “clearly improbable.” United States v. Harris, 128 F.3d

850, 853 (4th Cir. 1997).

      In the instant case, the two-level enhancement was well supported by

the Amended Factual Basis, which Petitioner certified is true. The Amended

Factual Basis provided that: officers found a shotgun and a pistol in a truck

registered to Petitioner in which she was traveling; Petitioner had 28.1 grams

of methamphetamine on her person at the time; an envelope containing a

large amount of money and Petitioner’s identification were located in the

truck; and co-Defendant McCoy, who was driving the truck, admitted that he

sells drugs and that Petitioner aided and abetted him by holding the

methamphetamine. These admissions easily satisfied the Government’s


                                       11

          Case 1:20-cv-00177-MR Document 2 Filed 07/13/20 Page 11 of 14
burden of demonstrating a temporal and spatial link between the firearms,

the drug activity, and Petitioner. See, e.g., United States v. Canter, 664 F.

App’x 347 (4th Cir. 2016) (the court properly applied the two-level

enhancement for possession of a firearm where a shotgun was discovered

in his vehicle near a safe containing methamphetamine and a significant

quantity of cash was connected to the drug-trafficking offense); United

States v. Dismukes, 454 F. App’x 167 (4th Cir. 2011) (application of the

firearm enhancement was not erroneous where a pistol was found in

defendant’s vehicle which, along with crack, was driven from Michigan to

West Virginia for the purpose of distributing crack and the court found that

the pistol could have been accessed relatively easily); United States v.

Carranza, 443 F. App’x 797 (4th Cir. 2011) (application of the firearm

enhancement was not erroneous where defendant left his loaded handgun

inside his vehicle when he went inside a store to consummate a cocaine

transaction; although he did not take the gun with him during the drug deal,

it was readily available to him during the transportation phase of the

transaction).

      Petitioner’s argument that the firearms were owned and controlled by

McCoy is unavailing because constructive possession is adequate to satisfy

§ 2D1.1(b)(1); ownership is not required. Petitioner’s argument that counsel


                                     12

       Case 1:20-cv-00177-MR Document 2 Filed 07/13/20 Page 12 of 14
should have objected that the government “never came forward with any

evidence to establish that it was NOT clearly improbable that the firearms

were connected to the offense” [Doc. 1 at 9] is based on a misapprehension

of the law. As previously stated, there was adequate evidence to support

the enhancement and it was Petitioner’s burden to establish that it was

clearly improbable that the firearms were connected to the offense.

Petitioner has not come forward with any evidence to support such a

showing.

      Counsel cannot be deemed ineffective for choosing not to object to the

two-level § 2D1.1 enhancement that was supported by the admitted Factual

Basis and which, if raised, would have been overruled. Petitioner has failed

to demonstrate either deficient performance or prejudice and, accordingly,

the § 2255 Motion to Vacate will be denied.

IV.   CONCLUSION

      For the foregoing reasons, Petitioner’s § 2255 Motion to Vacate is

denied.

      Pursuant to Rule 11(a) of the Rules Governing Section 2254 and

Section 2255 Cases, this Court declines to issue a certificate of appealability.

See 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 338 (2003)

(in order to satisfy § 2253(c), a petitioner must demonstrate that reasonable


                                       13

          Case 1:20-cv-00177-MR Document 2 Filed 07/13/20 Page 13 of 14
jurists would find the district court’s assessment of the constitutional claims

debatable or wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (when

relief is denied on procedural grounds, a petitioner must establish both that

the dispositive procedural ruling is debatable and that the petition states a

debatable claim of the denial of a constitutional right).



                                       ORDER

      IT IS, THEREFORE, ORDERED that:

   1. Petitioner’s Motion to Vacate under 28 U.S.C. § 2255 [Doc. 1] is

      DENIED; and

   2. The Court declines to issue a certificate of appealability.

      IT IS SO ORDERED.
                           Signed: July 13, 2020




                                           14

       Case 1:20-cv-00177-MR Document 2 Filed 07/13/20 Page 14 of 14
